Moyer, C.J.,
dissenting.
{¶ 40} I respectfully dissent from the majority decision, which dismisses the complaint against respondent. Neither the panel nor the board concluded that the Office of Disciplinary Counsel was a participant in the allegedly politically motivated complaint filed by the Smiths against respondent. We should presume that the Office of Disciplinary Counsel and our peer review process are able to separate their findings and recommendation from the motivations of a complaining party.
{¶ 41} As the majority opinion observes, “there is understandable apprehension about allowing respondent to escape discipline for what can only be characterized as lying to ODC [Office of Disciplinary Counsel] investigators.” We should be concerned that we have set a precedent that says that if a lawyer believes a complaint has been filed against him or her for politically motivated reasons, the lawyer is justified in expressly misrepresenting an important fact to those we *501have entrusted to investigate the complaint. Such situational ethics have no place in a lawyer discipline system.
Mitchell, Allen, Catalano & Boda Co., L.P.A., and William Mann; Buckingham, Doolittle & Burroughs, L.L.P., and Bret A. Adams; and Eugene P. Whetzel, for relator.
Kravitz & Kravitz, L.L.C., Max Kravitz, Janet Kravitz and Paula Brown, for respondent.
William F. Schenck, Greene County Prosecuting Attorney, and Andrew J. Hunt, Assistant Prosecuting Attorney, in support of respondent for amicus curiae Ohio Prosecuting Attorneys Association.
{¶ 42} I would adopt the recommendation of the Board of Commissioners on Grievances and Discipline and publicly reprimand respondent.
F.E. Sweeney and O’Connor, JJ., concur in the foregoing dissenting opinion.